ORDER
Michael W. Blashford moves to reinstate his appeal dismissed on October 17, 2013, for failure to prosecute.
On August 28, 2013, the court issued an order directing Blashford to submit his informal brief within 21 days from the date of that order. Blashford states that he never received that order.
Upon consideration thereof,
It Is Ordered That:
(1) The motion is granted. The court’s October 17, 2013 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Blashford’s informal brief is due no later than 21 days from the date of this order.